

116 S3497 IS: Pandemic Unemployment Assistance Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3497IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Peters (for himself, Mr. Wyden, Mr. Schumer, Mr. Reed, Mrs. Murray, Ms. Warren, Ms. Hirono, Mr. Markey, Ms. Duckworth, Mr. Sanders, Mr. Tester, Mr. Durbin, Mr. Whitehouse, Mr. Brown, Mr. Kaine, Ms. Baldwin, Mr. Van Hollen, Mr. Menendez, Mr. Booker, Mr. Casey, Mrs. Shaheen, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide unemployment assistance to individuals affected by COVID-19, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Unemployment Assistance Act.2.Pandemic Unemployment Assistance(a)DefinitionsIn this section:(1)COVID-19The term COVID-19 means the 2019 Novel Coronavirus or 2019-nCoV. (2)COVID-19 public health emergencyThe term COVID-19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services on January 27, 2020, with respect to the 2019 Novel Coronavirus.(3)Covered individualThe term covered individual—(A)means an individual who—(i)is not eligible for regular compensation under State or Federal law, including an individual who has exhausted all rights to regular unemployment under State or Federal law; and(ii)provides self-certification that the individual is otherwise able to work and available for work within the meaning of applicable State law, except the individual is unemployed, partially unemployed, or unable or unavailable to work because— (I)the individual has been diagnosed with COVID-19 or has reason to believe the individual has been exposed to COVID-19; (II)a member of the individual's household has been diagnosed with COVID-19; (III)the individual needs to provide care for a family member or a member of the individual's household who has been diagnosed with COVID-19; (IV)the school or day care the individual's child attends is closed due to a COVID-19 outbreak and the individual is unable to find alternative childcare; (V)the individual is unable to reach the place of employment because of a quarantine imposed as a direct result of a COVID-19 outbreak;(VI)the individual is unable to reach the place of employment because the individual self-quarantines to protect themselves or others as a direct result of a COVID-19 outbreak;(VII)the individual was scheduled to begin employment and is unable to reach the job as a direct result of a COVID-19 outbreak;(VIII)the individual has become the breadwinner or major support for a household because the head of the household has died as a direct result of COVID-19; or(IX)the individual meets any additional criteria established by the Secretary for unemployment assistance under this section; and (B)does not include—(i)an individual who has the ability to telework with pay; or(ii)an individual who is receiving paid sick leave or other paid leave benefits, regardless of whether the individual meets a qualification described in subclause (I) through (IX) of subparagraph (A)(i).(4)SecretaryThe term Secretary means the Secretary of Labor. (5)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, Federated States of Micronesia, Republic of the Marshall Islands, and the Trust Territory of the Pacific Islands.(b)Assistance for unemployment as a result of COVID-19Beginning on the date of enactment of this Act and ending on the date that is 26 weeks after the date on which the COVID-19 public health emergency expires, the Secretary shall provide to any covered individual unemployment benefit assistance while such individual is unemployed, partially unemployed, or unable to work for the weeks of such unemployment with respect to which the individual is not entitled to any other unemployment compensation (as that term is defined in section 85(b) of title 26, United States Code) or waiting period credit. (c)Requirement(1)In generalExcept as provided in paragraph (2), the assistance authorized under subsection (b) shall be available to a covered individual—(A)for weeks of unemployment, partial unemployment, or inability to work caused by COVID-19 beginning on or after January 27, 2020; and(B)as long as the covered individual's unemployment, partial unemployment, or inability to work caused by COVID-19 continues.(2)Limitation on duration of assistanceThe total number of weeks for which a covered individual may receive assistance under this section shall not exceed 26 weeks and such total shall include any week for which the covered individual received regular unemployment compensation under any Federal or State law.(3)Assistance for unemployment before date of enactmentThe Secretary shall establish a process for making assistance under this section available for weeks beginning on or after January 27, 2020, and before the date of enactment of this Act. (d)Amount of assistance(1)In generalThe assistance authorized under subsection (b) for a week of unemployment, partial unemployment, or inability to work shall be equal to the weekly benefit amount authorized under the unemployment compensation law of the State where the covered individual is employed, except that the amount may not be less than the minimum weekly benefit amount described in section 625.6 of title 20, Code of Federal Regulations, or any successor thereto.(2)Calculations of amounts for certain covered individualsIn the case of a covered individual who is self-employed, who lives in a territory described in subsection (c) or (d) of section 625.6 of title 20, Code of Federal Regulations, or who would not otherwise qualify for unemployment compensation under State law, the assistance authorized under subsection (b) for a week of unemployment shall be calculated in accordance with section 625.6 of title 20, Code of Federal Regulations, or any successor thereto. (e)Waiver of State requirementNotwithstanding State law, for purposes of assistance authorized under this section, compensation under this Act shall be made to an individual otherwise eligible for such compensation without any waiting period. (f)Agreements with States(1)In generalThe Secretary shall provide the assistance authorized under subsection (b) through agreements with States which, in the judgment of the Secretary, have an adequate system for administering such assistance through existing State agencies. (2)Payments to StatesThere shall be paid to each State which has entered into an agreement under this subsection an amount equal to 100 percent of—(A)the total amount of assistance provided by the State pursuant to such agreement; and(B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary), including any administrative expenses necessary to facilitate processing of applications for assistance under this section online or by telephone rather than in-person.(3)Terms of paymentsSums payable to any State by reason of such State's having an agreement under this subsection shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this subsection for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. (g)Funding(1)Assistance(A)In generalFunds in the extended unemployment compensation account (as established by section 905(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used to make payments to States pursuant to subsection (f)(2)(A).(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the extended unemployment compensation account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.(2)Administrative expenses(A)In generalFunds in the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used to make payments to States pursuant to subsection (f)(2)(B).(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.(3)CertificationsThe Secretary of Labor shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under paragraphs (1) and (2). (h)Emergency designation(1)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 